Citation Nr: 0521801	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  98-13 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ulcer disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
anxiety with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from June 1958 to October 
1961.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

This case was previously remanded in October 2000 and in 
October 2003.  In a May 1996 decision, the Board denied the 
de novo claims for service connection. The veteran did not 
appeal the decision.  He filed to reopen his claims in June 
1998.

The veteran testified before the undersigned at a July 2000 
hearing at the RO. A transcript of that hearing is of record.

This matter is remanded to the RO through the Appeals 
Management Center (AMC) in Washington, D.C.  Appellant will 
be notified of any action he needs to take.


REMAND

Regrettably, this matter remains in need of remand 
development for procedural due process.  The regulation 
providing the definitional standard of review of new and 
material evidence was changed effective for claims filed on 
or after August 29, 2001.  See 38 C.F.R. § 3.156 (2004).  
Review of the pertinent supplemental statement of the case 
reveals that this standard of review was used in this case.  
Unfortunately, the earlier standard (See 38 C.F.R. § 3.156 
(2001)), set out in the first Board remand is the proper one 
for application.  The Board cannot apply the correct standard 
in the first instance without prejudice to the appellant.  
See e.g., Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

On another matter, appellant has contended that he was 
treated for the disorders at issue in Guantanamo Bay, Cuba in 
1959 and 1960.  As part of a requested prior development, the 
RO sought additional service medical records and was informed 
that all records at the National Personnel Records Center had 
been previously sent.  Appellant was then contacted to 
provide more specific information concerning when and where 
(in some detail) the claimed hospitalization had occurred.  
No further information has been forthcoming, and this serves 
as notice, therefore, that no additional search can be 
conducted.

In view of the forgoing, this case is REMANDED for the 
following action:

The RO should readjudicate this claim 
using the definitional standard of review 
set out in 38 C.F.R. § 3.156 (2001) and 
as set out in the Board's remand of 
October 2000.  If the benefits sought are 
not granted, a supplemental statement of 
the case should be provided in accord 
with applicable procedures, setting out 
the reasons and bases for the holding, 
and the matter should then be returned to 
the Board for further appellate review, 
as in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




